DETAILED ACTION

Acknowledgments

The present application is being examined under the AIA  first inventor to file provisions.
This Office Action is in response to amendments and arguments filed on 01/07/2021.
Claims 21, 28, and 36 have been amended.
Claims 25 and 34 have been cancelled.
Claims 21-24, 26-33, and 35-40 are currently pending and considered below.

Response to Amendment

Applicant’s arguments and amendments, see Remarks/Amendments, filed 01/07/2021, with respect to the rejection of claims 21-40 under 35 USC §103 have been fully considered and are persuasive.  The rejection of claims 21-40 under 35 USC §103 has been withdrawn.  Amended independent claims 21, 28, and 36 include additional elements not taught by the prior art and therefore include allowable subject matter as detailed below.

Allowable Subject Matter

Claims 21-24, 26-33, and 35-40 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Gallo (US 2013/0282562), Korgav (US 2009/0287604), Miltonberger (US 10,115,111), Anderson (US 2014/0108251), and Carlson (US 2011/0047076) disclosing:
Gallo disclosing a mobile device capable of monitoring behavior and sending alerts.
Korgav disclosing a system for providing alerts with interactive elements.
Miltonberger disclosing a system for gathering merchant location data.
Anderson disclosing a system for crowd sourcing merchant and user data.
Carlson disclosing a system for generating reputation scores of users and merchants.
The prior art of record, however, does not teach at least these elements of the independent claims:
generating a reputation score for both the user and the merchant based on the historical data; 
determining a transactional score for the activity based on the received data, wherein the transactional score is based on a type of the activity, a frequency of the activity, and a location of the activity; 
determining, prior to initiation of a transaction with the merchant, whether the transactional score triggers a transaction alert, the transaction alert comprising at least one of a dispute, a review alert for the merchant, or a review alert for the user; 
determining a dispute resolution workflow between the user and the merchant for the transaction based on a combination of the transactional score and the reputation score for both the user and the merchant; 
displaying an alert message to the user prior to the initiation of the transaction, when the processor determines that the transactional score triggers the alert, wherein the displayed alert message includes a plurality of options for the user to select to receive additional information regarding the alert; 
receiving selection of at least one of the options; and 
displaying an updated message to the user, wherein the updated message includes the dispute resolution workflow
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.C/Examiner, Art Unit 3682

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682